Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 20, 2022

                                      No. 04-22-00197-CR

                                        Gilbert CANTU,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8797
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        After this court granted two extensions of time to file appellant’s brief, extending the
time to file it until September 26, 2022, appellant’s counsel filed a third motion requesting two
additional days to file appellant’s brief until September 28, 2022. Subsequently, appellant’s brief
was filed September 28, 2022.
         Appellant’s brief was filed prior to our ruling on his extension request. We, therefore,
interpret appellant’s third motion for an extension of time to file his brief as a motion to accept
his late brief, and GRANT said motion as such.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.


                                                     _________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court